                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


ALEXANDER OSBORNE,                               )
                                                 )
                       Plaintiff,                )
                                                 )
vs.                                              )   Case No. 16-cv-504-SMY-RJD
                                                 )
RUSSELL GOINS, et al.,                           )
                                                 )
                       Defendants.               )


                            MEMORANDUM AND ORDER
YANDLE, District Judge:

        Plaintiff Alexander Osborne, an inmate in the custody of the Illinois Department of

Corrections (“IDOC”), filed this lawsuit pursuant to 42 U.S.C. § 1983, claiming his

constitutional rights were violated while he was incarcerated at Lawrence Correctional Center.

On January 24, 2019, this Court adopted Judge Daly's Report and Recommendation and granted

Defendants' Motion for Summary Judgment (Doc. 59). Accordingly, Judgment was entered

against Plaintiff. Now pending before the Court is Plaintiff’s Motion for Reconsideration of

Judgment (Doc. 63).

       Rule 60(b) of the Federal Rules of Civil Procedure permits a party relief from a judgment

for several reasons including mistake or “any other reason justifying relief from the operation of

judgment.” Fed. R. Civ. P. 60(b). However, relief under Rule 60(b) is extraordinary and is only

granted in exceptional circumstances. United States v. 8136 S. Dobson St., Chicago Ill., 125

F.3d 1076, 1082 (7th Cir. 1997).

       Plaintiff asserts that medical issues prevented him from prosecuting his lawsuit.

Although sympathetic of Plaintiff’s difficulties, the Court finds his explanations insufficient to

                                           Page 1 of 2
justify relief from judgment under Rule 60. Plaintiff provides no specific explanation as to why

he failed to file a response to the Motion for Summary Judgment, an objection to the Report, or a

motion seeking assistance. Further, although Plaintiff did not file a response to Defendants'

Motion, Judge Daly decided the Motion for Summary Judgment on the merits; she analyzed

whether Defendants were in fact entitled to summary judgment based on the facts presented as

required under Federal Rule of Civil Procedure 56(e) and thoroughly discussed and supported

her conclusion that Defendants did not violate Plaintiff's First and Eighth Amendment right.

Accordingly, Plaintiff’s Motion to Reconsider is DENIED.


       IT IS SO ORDERED.

       DATED: October 16, 2019




                                                    STACI M. YANDLE
                                                    United States District Judge




                                           Page 2 of 2
